Citation Nr: 0010261	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  94-31 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.. Entitlement to service connection for multiple sclerosis.

2.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 

3.  Entitlement to an effective date earlier than September 
1, 1988 for establishment of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969. 

This appeal arises from January 1989 and later RO rating 
decisions that determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for multiple sclerosis, claimed due to exposure to herbicide 
agents (Agent Orange) in Vietnam.  This appeal also arises 
from an April 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that assigned an initial 50 percent evaluation for 
PTSD, effective from September 1, 1988.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
service connection for multiple sclerosis, for a higher 
initial rating for PTSD, and for an effective date earlier 
than September 1, 1988, for an initial PTSD rating.

The veteran has not requested a hearing on any matter.

Entitlement to a higher initial rating for PTSD will be 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claims has been obtained.

2.  Multiple sclerosis was manifested to a compensable degree 
within seven years of separation from active service.

3.  An April 21, 1988, Board decision denying service 
connection for PTSD is final.

4.  The veteran filed an application to reopen the PTSD claim 
on September 1, 1988.

5.  By RO rating decision of April 1994, an effective date of 
September 1, 1988 was assigned for grant of service 
connection for PTSD.

6.  The veteran has not presented any examination or 
treatment record or other correspondence that could be 
considered as a request to reopen the PTSD claim earlier than 
September 1, 1988.


CONCLUSIONS OF LAW

1.  Multiple sclerosis is presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The criteria for assignment of an effective date earlier 
than September 1, 1988, for the grant of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 5110(a), 5108, 7104(b); 
38 C.F.R. §§ 3.155, 3.157, 3.160(e), 3.400(r) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Multiple Sclerosis

Initially, the Board finds the claim for service connection 
for multiple sclerosis to be well grounded.  The veteran has 
submitted medical evidence of a current disability and 
competent medical evidence that the chronic disease had its 
onset within the presumptive period following active service.  
The Board also finds that the duty to assist the veteran in 
developing this claim had been satisfied.

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  In addition, service 
connection may be established for multiple sclerosis if such 
disease was manifested to a degree of 10 percent or more 
within 7 years from the date of separation from active 
service.  38 U.S.C.A. § 1112(a)(4) (1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The veteran's service medical records (SMRs) do not indicate 
complaint or treatment for any relevant health condition; 
however, during his entrance examination, he did complain 
that his eyes hurt.  His DD-214 reflects that he served in 
Southeast Asia, that he received the Vietnam Service Medal 
and Vietnam Campaign Medal, and that he served as a 3051 
General Warehouseman.  

The claims file indicates that in July 1980, the veteran 
requested service connection for blurred vision in the left 
eye.  He reported that the condition resulted from exposure 
to Agent Orange in Vietnam.  

Post service VA treatment reports reflect a complaint of left 
arm and left leg numbness and some pain in July 1980.  He 
reported that he had not dropped anything nor had he fallen.  
According to the report, the veteran had experienced a 
gradual onset of symptoms beginning in 1979.  A September 
1980 eye consultation report notes an impression of 
refractive error.  

A November 1980 RO rating decision denied service connection 
for an eye condition and numbness of the legs due to Agent 
Orange exposure.  The veteran was given notice of the denial 
in a letter dated in December 1980.  He did not appeal.

In November 1982, the veteran reported that he had first 
experienced or noticed reduced endurance while jogging in 
1970 and that dizzy spells began sometime between 1973 and 
1977.  He reported that blackouts began at sometime after 
moving to Alexandria, Virginia, in 1977.  He also stated that 
he did not seek medical attention during the early 1970's 
because he could not afford it.  He submitted a letter, dated 
in October 1982, from Donald Ehrenreich, M.D., of Buffalo 
Medical Group.  In the letter, Dr. Ehrenreich indicated that 
the veteran had been hospitalized in September 1982 for 
multiple sclerosis.  The doctor noted that symptoms began in 
1979 when the veteran noticed difficulty walking.  Dr. 
Ehrenreich also noted the veteran's complaint of impaired 
vision over the "past few years" and problems with 
concentration.

In a January 1983 rating decision, the RO continued the 
denial of service connection for multiple sclerosis due to 
Agent Orange exposure on the basis of no medical evidence of 
a connection between active service and the claimed 
condition.  In a February 1983 letter from the RO, the 
veteran was advised that the claim was denied.  He did not 
appeal the decision.

In June 1983, the veteran submitted a new application for VA 
benefits, reporting such symptoms as slurred speech, 
headaches, bladder and kidney problems, difficulty walking, 
and leg pain that began in 1969.  Along with the application, 
he submitted two additional private medical opinions, a 
statement from his spouse, and several lay witness 
statements.  

The private medical opinions submitted with the June 1983 
application include a letter dated in March 1983 from Dr. 
Ehrenreich who noted that the veteran had been under his care 
since 1982 and indicated that as far as he could tell from 
his own records the first documented symptoms of multiple 
sclerosis began in 1979.  Dr. Ehrenreich indicated that the 
veteran's symptoms included ataxia and impaired vision with 
difficulty writing and impaired concentration and mental 
ability.  Additional symptoms included impaired coordination 
of the arms and legs, a wide-based ataxic gait, fine 
nystagmus on lateral gaze with evidence of temporal pallor in 
both eyes.  The veteran's reflexes were currently abnormal 
with a left Babinski sign and neutral right plantar response 
and impaired sensation in the feet.  Dr. Ehrenreich gave a 
diagnosis of multiple sclerosis, totally and permanently 
disabling.  Dr. Ehrenreich indicated that the veteran would 
be followed by the Multiple Sclerosis Clinic at Buffalo 
Hospital.

In a letter dated in April 1983, Walter A. Olszewski, M.D., 
Head, Department of Neurology, Buffalo General Hospital, 
noted that the veteran was examined at the Multiple Sclerosis 
Clinic on March 30, 1983.  Dr. Olszewski noted that a 
diagnosis of multiple sclerosis had first been documented in 
October 1979 by optometry examination of the left eye with 
visual acuity before and after correction of 20/200.  Dr. 
Olszewski further reported, "Onset probably before 1973 when 
he had difficulty walking at college, noted by fellow 
students."

The letter from the veteran's spouse indicates that she knew 
the veteran in 1971 in college and observed that he walked 
with a noticeable limp at that time.  She recalled that he 
felt that his limp was related to an injury during active 
service.  She recalled that in 1973, he reported losing his 
ability to concentrate and that he lost his job with H. Salt 
Fish & Chips in or around 1975 and lost other jobs in the 
later 1970s as well.  

The additional lay witness statements submitted by the 
veteran are from people who personally knew the veteran in 
the early 1970s.  These witnesses reported observing various 
symptoms such as trouble concentrating and leg problems 
during that time.

In June 1983, the RO received additional clinical records 
dated in 1979 from Mount Vernon Hospital.  Of note is an 
August 1979 treatment report that indicates that the veteran 
had noticed left leg numbness and loss of endurance over the 
last nine months to a year.

In June 1983, the RO determined that no new and material 
evidence had been submitted to reopen the claim for service 
connection for multiple sclerosis. 

Subsequently, in July 1983, the veteran reported that his 
school friends and relatives could vouch for his symptoms and 
that a 1975 Army reserve examination might help document such 
symptoms.  In September 1983, the veteran reported that the 
Army Reserve examination might have been conducted in 1974.  
In September 1983, the veteran further reported that he was a 
member of the Army Reserve from 1974 to 1975 and that he was 
treated for complaint of balance problems and double vision 
during that time.  

In September 1983, the veteran underwent a VA examination, 
which led to diagnosis of multiple sclerosis, by history.

In a November 1983 rating decision, the RO granted a 
permanent and total rating for non-service-connected pension 
and continued the denial of service connection for multiple 
sclerosis.  The rating decision did not mention the favorable 
lay witness statements or the favorable medical opinion of 
Dr. Olszewski.  

In February 1984, the RO received the January 1974 Army 
Reserve enlistment examination report and the accompanying 
report of medical history.  The report of medical history 
reflects that the veteran said that he was in good health.  
He checked "no" to any history of eye trouble, frequent or 
severe headache, dizziness or fainting spells, and lameness.  
He checked "yes" only to history of severe tooth or gum 
trouble.  The report indicates that his distant visual acuity 
was 20/20 uncorrected, bilaterally. 

A May 1984 rating decision indicates that new and material 
evidence had not been submitted and that a claim for service 
connection for multiple sclerosis was denied. 

In April 1986, the veteran requested reconsideration of a 
previous claim for compensation due to a nervous condition.  

In September 1988, the veteran requested that his claim for 
service connection for multiple sclerosis be reopened.  In 
December 1988, the RO received VA clinical reports noting a 
history of multiple sclerosis during recent years.  

In a January 1989 RO rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim.  In May 1989, the RO received VA clinical reports 
reflecting treatment during 1988 and 1989.  In a June 1989 
rating decision, the RO again determined that the evidence 
submitted was not new and material.  

The veteran submitted a notice of disagreement in June 1989 
and this appeal ensued.  Following receipt of additional VA 
clinical reports, August and November 1989 rating decisions 
determined that the evidence submitted was not new and 
material.  January and May 1990 rating decisions also 
determined that additional VA clinical reports were either 
duplicative or cumulative of earlier reports.  In a December 
1991 decision, the Board referred the issue of service 
connection for multiple sclerosis back to the RO for 
consideration under the newly issued Dioxin and Radiation 
Exposure Compensation Standards Act.  In a February 1994 
Board decision, a moratorium on adjudication of Agent Orange 
claims was noted and the issue was again deferred pending 
implementation of additional regulations.

VA examination reports and clinical records received at 
various times during the 1990's reflect continued treatment 
for multiple sclerosis.

In a May 1994 RO rating decision, the claim for service 
connection for multiple sclerosis was again denied on the 
basis of no link to herbicide exposure or otherwise to active 
service.  

Since the May 1994 RO rating decision, the veteran has 
submitted additional VA examination reports and clinical 
records indicating continued treatment for multiple 
sclerosis.

The Board notes that the evidence discussed above provides no 
basis for service connection for multiple sclerosis as result 
of exposure to herbicides.  Multiple sclerosis is not among 
the diseases for which service connection can be presumed on 
the basis of herbicide exposure under 38 C.F.R. § 3.309(e) 
and the veteran has not submitted any competent medical 
evidence linking multiple sclerosis to exposure to 
herbicides.  

The evidence (as discussed below) does provide a basis for 
service connection for multiple sclerosis as a chronic 
disease manifested to a degree of at least 10 percent within 
a prescribed time limit.  According to 38 C.F.R. § 4.124a, 
Diagnostic Code 8018, the minimum rating for multiple 
sclerosis is 30 percent.  Therefore, any manifestation of 
multiple sclerosis within the prescribed time limit is ample 
evidence that it was at least 10 percent disabling at that 
time.

The veteran was shown to be healthy at entrance into active 
service.  He separated from active service in October 1969.  
The presumptive period for multiple sclerosis is 7 years; in 
this case it extends to October 1976.  In March 1983, Dr. 
Ehrenreich reported that the veteran's multiple sclerosis 
symptoms were medically documented in 1979; however, in April 
1983, Dr. Olszewski opined that the veteran's multiple 
sclerosis actually began "earlier than 1973."  In giving this 
favorable opinion, Dr. Olszewski appears to have considered 
his colleague's opinion, but nevertheless found that the 
disease began years earlier than 1979.  Although Dr. 
Olszewski appears to have based his opinion partly on a 
history of observable symptoms reported by the veteran, 
several lay witnesses have verified the observable symptoms 
reported by the veteran.  Therefore, the Board cannot find 
that Dr. Olszewski has based his opinion on incorrect facts.  
The credibility of his opinion is intact.

The National Guard examination report dated in January 1974, 
which tends to indicate that the veteran was in good health, 
is not dispositive because occasional symptoms during 
previous years might not have had any particular significance 
to the veteran.  Dr. Olszewski found that multiple sclerosis 
began prior to 1973, not that it became continuously 
manifested at that time.  Other reports also indicate that 
when the veteran first sought private treatment in 1979 he 
reported that his symptoms began in 1979.  However, the lay 
witnesses recalled visible symptoms much earlier.  The Board 
notes that the veteran himself indicated that he could not 
afford private treatment in the early 1970s and that he did 
report balance problems during his National Guard duty in 
1974 and 1975.  It appears that there are no National Guard 
records of such complaints.  Again, the Board notes that 
witnesses have corroborated the veteran's account of 
observable symptoms during the prescribed period.  

The Board also notes that 38 C.F.R. § 3.307(c) states that 
symptomatology shown during the prescribed period may have no 
particular significance when first observed, but in the light 
of subsequent developments it may gain considerable 
significance.  Thus, the Board must consider that the 
symptoms observed by the veteran during the early 1970s might 
not have been cause for concern at the time.  

Overall, the evidence presented does not present the Board 
with certainty that multiple sclerosis began during active 
service; however, certainty is not required in this case.  
According to 38 U.S.C.A. § 5107(b), when, after consideration 
of all evidence and material of record in a case before the 
Department with respect to benefits there is an approximate 
balance of positive and negative evidence regarding the 
merits of a material issue, the benefit of the doubt will be 
given to the claimant.  Thus, resolving the approximate 
balance of positive and negative evidence on the matter in 
favor of the veteran, the Board must grant service connection 
for multiple sclerosis.

II.  Earlier Effective Date

The effective date of award of benefits based upon a reopened 
claim after final adjudication is controlled by the 
provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§§ 3.160(e), 3.400(r) (1999).  Those sections provide that 
where there has been a reopened claim after denial on 
appellate review, an award of compensation is payable from 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  The date of a report of examination or 
hospitalization by the VA will also be accepted as the date 
of receipt of a claim under certain circumstances.  38 C.F.R. 
§§ 3.155, 3.157 (1999).

Review of the claims file indicates that in 1986, the veteran 
reported stressful incidents in Vietnam.  The RO denied 
service connection for PTSD in a February 1987 rating 
decision.  The veteran appealed and the Board denied service 
connection for PTSD in a decision dated April 21, 1988.  The 
April 21, 1988 Board decision is final.  38 U.S.C.A. 
§§ 7104(b), 5108 (West 1991 & Supp 1999); 38 C.F.R. 
§ 3.160(d).  That decision can be reviewed on a showing of 
clear and unmistakable error; however, neither the veteran 
nor his representative has alleged that there was clear and 
unmistakable error in that decision.  In the absence of a 
showing of clear and unmistakable error, the effective date 
assigned cannot be earlier than April 21, 1988.  

However, the Board must determine whether there is any basis 
to assign an effective date later than April 21, 1988, but 
earlier than September 1, 1988; however, only claims and 
medical evidence received at the RO since the April 21, 1988 
Board decision can be considered in this determination.  

Between April 21, 1988 and September 1, 1988, the RO received 
the following items: correspondence from the veteran's 
elected representative; a request from the veteran for a copy 
of his claims file; a request for aid and attendance at the 
housebound rate; a VA clinical report dated in May 1988 
noting multiple sclerosis symptoms; a report of contact 
concerning the veteran's spouse's employment status; a letter 
from the veteran concerning his spouse's income; a letter 
from Reverend Badding; an accounting clerk note concerning 
the spouse's earnings; and copies of correspondence from the 
RO to the veteran.  None of this correspondence could qualify 
as an informal claim to reopen the case.

On September 1, 1988, the RO received the veteran's request 
to reopen the claim for service connection for PTSD.  
Subsequent to that request, new and material evidence 
sufficient to reopen and ultimately grant the service 
connection claim in February 1994 was received at the RO.  
However, the record does not show that the veteran received 
an examination or treatment which could qualify as an earlier 
claim for reopening his PTSD claim or, as noted above, that 
he submitted any correspondence that could be considered to 
be an informal claim for reopening at any time between April 
21, 1988 and September 1, 1988.  Under these circumstances, 
the effective date cannot be earlier than the date of the new 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).  Therefore, the claim for an earlier 
effective date must be denied.

The Court has held that where the law and not the evidence is 
dispositive, the Board should deny an appeal because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
in this case has failed to allege facts that meet the 
criteria set forth in the law or regulations and, 
accordingly, his claim must be denied.  


ORDER

1.  Entitlement to service connection for multiple sclerosis 
is granted.

2.  Entitlement to an effective date earlier than September 
1, 1988 for establishment of service connection for PTSD is 
denied.


REMAND

Initially, the Board notes that the veteran's claim for a 
higher initial rating for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board finds that there is a further duty to 
assist the veteran in the development of the facts pertinent 
to this claim prior to adjudication.  

In evaluating the medical evidence of record, the Board 
cannot clearly distinguish the symptoms attributable to PTSD 
from the symptoms of mental disorder attributable to multiple 
sclerosis; and, for rating purposes, the degree of impairment 
caused by each.  Therefore, the Board must return the case to 
the RO for review of the claims file and an examination of 
the veteran to determine the severity of the veteran's PTSD 
impairment. 

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records since December 1998.  If 
such records are not available, the RO 
should clearly document that fact in the 
claims file.

2.  The veteran should be afforded a 
psychiatric examination to determine the 
severity of his PTSD and distinguish it 
from his multiple sclerosis-related 
psychiatric symptoms.  The claims file 
and a copy of this remand must be made 
available to the examiner for review in 
connection with this examination.  The 
examiner should review the claims file, 
examine the veteran and evaluate the 
veteran's PTSD.  The Board requests that 
the examiner distinguish those symptoms 
that result from PTSD from any other 
mental disability (if this is possible) 
so that the veteran's PTSD disability can 
be accurately rated.  All examination 
findings along with complete rational of 
opinions and conclusions should be set 
forth in a typewritten report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law in terms of both the old and 
the new criteria for evaluating PTSD 
claims.  

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 



Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 
- 15 -


- 8 -


